After Remand from the Alabama Supreme Court

YATES, Presiding Judge.
This court, on June 13, 2003, affirmed the trial court’s judgment, without an opinion. J.R. v. State Dep’t of Human Res. (No. 2020042, June, 13, 2003), 885 So.2d 859 (Ala.Civ.App.2003) (table). The Alabama Supreme Court has reversed this court’s judgment and has remanded the. case. Ex parte J.R., 896 So.2d 416 (Ala. 2004). Accordingly, the judgment of the trial court is reversed, and the case is remanded for further proceedings in compliance with the supreme court’s opinion.
REVERSED AND REMANDED.
CRAWLEY, THOMPSON, PITTMAN, and MURDOCK, JJ., concur.